Citation Nr: 1519719	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Florida Hospital Lake Placid in Lake Placid, Florida on August 21, 2012.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant who is the Veteran served on active duty from July 1975 to July 1978.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2012 determination by the Department of Veterans Affairs (VA) Medical Center (MC) in Bay Pines, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred at Florida Hospital Lake Placid in Lake Placid, Florida on August 21, 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran indicated on his substantive appeal form (VA Form 9), received in April 2013, that he desired a Board hearing at a local VA office (Travel Board hearing).  The claims file was subsequently transferred to the Board.  Evidently, the Veteran was scheduled to appear at a Travel Board hearing in November 2014, but he did not appear.  A review of the file does not disclose a copy of any letter that was sent to the Veteran to notify him of the hearing.  The Veteran's representative, in an April 2015 statement, indicated that it had contacted the Veteran, who asserted he had never received notification of a Board hearing and still desired to appear at a Board hearing (he wished to have a videoconference hearing in lieu of a Travel Board hearing).  

Accordingly, the case is REMANDED for the following action:

Arrange to have the Veteran scheduled for a videoconference hearing at his local RO before a Veterans Law Judge.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).




